DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 08/15/2020, is acknowledged.

3.  Claims 1-17 are pending and under examination

4.  Applicant’s IDS, filed 08/15/2020, 06/28/2021, 12/22/2021, is acknowledged. 

5. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.

The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  The specification filed 8/25/2020, which has Tables 6&7 is objected to because both Tables list several F04-X and S64-X VH and VL CDRs without SEQ ID NOs.  Correction is required.

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


7.  Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 encompasses a genus of anti-TIGIT antibodies comprising mixing and matching the VH CDRs and the VL CDRs of two different antibodies.  

Claim 2 encompasses a subgenus of antibody comprises mixing and matching of VHs and VLs of different antibody.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of TIGIT binding.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification under example 1 discloses the use of two different libraries: scFv library and Fab library using human TIGIT-ECD-Fc antigens.  Clone F04 is derived from the Fab library and S64 is derived from the scFv library [0137].   Example 2 of the specification optimized the two types of closes, , F04 and S64 for stability resulted in F04-10 clone comprising SEQ ID NO: 1, 3, 5, 7, 9, 11 and S64-39 clone comprising SEQ ID NO: 2, 4, 6, 8, 10.

While the amino acid sequence of TIGIT was known, immunizing an animal with TIGIT will generate antibodies directed to a number of different epitopes within the amino acid residues at positions 1-244  of TIGIT and not necessarily to the same epitope which is bound by the claimed antibody F04 or S64 clones.  The knowledge of the amino acid sequence of TIGIT, by itself, did not put Applicants in possession of antibodies that that mix and match the CDRs of different antibodies.

The claims are directed to a possible combination of 36 (62) different antibodies in claim 1.  The specification only describes 2 combination out 36 combination (F04-10 and S64-39).  The claims are directed to a genus of anti-TIGIT antibodies that require mixing and matching between different VH and VL corresponding CDRs.  No such mixing and matching was provided in the specification or the art at the time of filing that would result in a functional antibody.  The specification fails describe that switching and matching at least one CDRs of one antibody to another antibody would result in an anti-TIGIT antibody binding the same epitope determinant of either the donor or acceptor antibody.

The specification fails to show that all the claimed CDR1, CDR2 and CDR3 of VH or VL  of the F04-10 and S64-10 antibodies are equal and therefore interchangeable and provide binding specificity of the anti-TIGIT antibody.  The specification fails to establish that by replacing a CDR (e.g., clone F04-10) for the corresponding CDR of any antibody of clone S64-39 selectivity switch the properties of the replaced CDR in concert with the CDR replacement.  It is not clear which binding properties the new replaced CDRs will assume, the donor properties or the acceptor antibody.  For example, replacing the VH CDR3 of F04-10 clone with the VH CDR3 of S64-39 antibody would the resultant antibody now bind epitope of S64-39, the resultant antibody. Also would the resultant antibody has the affinity of the F04-10  or the affinity of S64-39 antibody.

Substituting the CDR of an anti-TIGIT antibody to the corresponding CDR of another anti-TIGIT antibody has not been shown to lead to an anti-TIGIT selectivity switch in concert with the substituted CDR.  Such teachings were not made part of the specification at the time the invention was made.   

Given that the CDRs of SEQ ID NOs: 1, 3, 5, 7, 9, 11 and SEQ ID NOs: 2, 4, 6 ,8 ,10, 12 are not identical. Accordingly, the claims are directed to variation in the CDRs from the original clone.  Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with replaced/substituted CDR(s) of one anti-Ang2 antibody with the corresponding CDR(s) of another anti-Ang2 antibody with different antigen determinants.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the CDR(s) regions of the disclosed antibodies and the retention of a specific binding to Ang2 determinate of the original antibody to satisfy the WD requirement for the claims.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


 
8.  The anti-TIGIT antibodies comprising the CDRs of SEQ ID NOs: 1, 3, 5, 7, 9, 11 or the CDRS of SEQ ID NOs: 2, 4, 6 ,8 ,10, 12 are free from prior art, wherein the antibody comprising VH  comprising VH of SEQ ID NO: 13 or 14 and the VL comprising the SEQ ID NO: 15 or SEQ ID NO: 16.

9.  No claim is allowed.

 10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 9, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644